Case 1:20-cv-08608-NLH-KMW Document 18 Filed 02/05/21 Page 1 of 2 PageID: 67



                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY
______________________________
                               :
RAYMOND AIGBEKAEN,             :
                               :    No. 20-cv-8608 (NLH)(KMW)
               Plaintiff,      :
                               :
               v.              :    MEMORANDUM OPINION
                               :
                               :
WARDEN FCI FORT DIX, et al., :
                               :
               Defendants.     :
______________________________:

      IT APPEARING THAT:

      1.   Plaintiff Raymond Aigbekaen filed a civil rights action

brought pursuant to Bivens v. Six Unknown Named Agents of Fed.

Bureau of Narcotics, 403 U.S. 388 (1971).         ECF No. 1.

      2.   On February 3, 2021, mail sent to Plaintiff at his

address of record was returned as undeliverable.          ECF No. 17.

      3.    The returned envelope is marked “Return to Sender, Not

deliverable as addressed, Unable to forward.”         Id.

      4.   Plaintiff has not communicated with the Court regarding

his new address, in violation of Local Civil Rule 10.1.           See L.

Civ. R. 10.1(a) (“Counsel and/or unrepresented parties must

advise the Court of any change in their or their client’s

address within seven days of being apprised of such change by

filing a notice of said change with the Clerk.”).

      5.   The Clerk of the Court will be ordered to
                                     1
Case 1:20-cv-08608-NLH-KMW Document 18 Filed 02/05/21 Page 2 of 2 PageID: 68



administratively terminate this case.        The Clerk will also be

directed to reopen this matter if and when Plaintiff submits an

updated address.

      6.   An appropriate order follows.




Dated: February 5, 2021                   s/ Noel L. Hillman
At Camden, New Jersey                    NOEL L. HILLMAN, U.S.D.J.




                                     2
